SENTENCIA
HH
El ser humano Andino Torres, nació como varón en 1950 y se inscribió en el Registro Demográfico bajo el nombre de Andrés Andino Torres. En 1995 presentó ante el Tribunal de Primera Instancia, Subsección de Manatí, una petición para solicitar el cambio de nombre y sexo en su certificado de nacimiento. Alegó que en 1976 se sometió a una cirugía mediante la cual se cambió el sexo y desde entonces se conducía y comportaba como mujer, bajo el nombre de Alexandra Andino Torres.
Instancia, mediante Sentencia de 17 de diciembre de 1996, ordenó al Registro Demográfico el cambio de nombre a Andino Torres, pero denegó la solicitud de cambio de sexo bajo el fundamento de que no estaba permitido por la Ley del Registro Demográfico. Ante una reconsideración y So-licitud de Determinaciones de Hechos Adicionales y Con-clusiones de Derecho, reiteró su criterio.
Inconforme, Andino Torres apeló al Tribunal de Circuito de Apelaciones. Dicho foro (Hons. Rivera de Martínez, Rivera Pérez y Soler Aquino, Jueces), acogió el recurso como certiorari y emitió resolución en la que confirmaba a instancia. Sostuvo ese foro que la Ley del Registro Demo-gráfico no proveía mecanismo alguno para realizar cam-bios de sexo en un certificado de nacimiento, dado su ca-rácter histórico, en ausencia de circunstancias indicativas de error.
*796p-H HH
A solicitud de Andino Torres, acordamos revisar vía certiorari. Evaluados los planteamientos y argumentos de Andino Torres y del Procurador General de Puerto Rico, con vista al criterio mayoritario convergente —aunque por fundamentos distintos y pluralistas— se revoca la senten-cia del Tribunal de Circuito de Apelaciones que confirmó la negativa al cambio de anotación de sexo en el Registro De-mográfico y se ordena la enmienda solicitada, atendiendo el procedimiento indicado en la Ley del Registro Demográ-fico de Puerto Rico, Ley Núm. 24 de 22 de abril de 1931, según enmendada.
Lo pronunció, manda el Tribunal y certifica la Secreta-ria del Tribunal Supremo. El Juez Asociado Señor Negrón García emitió una opinión concurrente, a la que se unieron los Jueces Asociados Señores Hernández Denton y Fuster Berlingeri. La Juez Asociada Señora Naveira de Rodón concurrió con el resultado de la sentencia por entender que ésta se limita a interpretar el concepto “sexo” dentro del contexto específico de este caso, en cuanto a realizar un cambio en la constancia que aparece en el certificado de nacimiento que se expide por el Registro Demográfico. Esta es un área que tiene que ir desarrollándose caso a caso, y la sentencia que hoy se certifica no debe entenderse como que se proyecta más allá del cambio que autoriza. El Juez Asociado Señor Rebollo López emitió una opinión disidente, a la que se unió el Juez Presidente Señor Andréu García. El Juez Asociado Señor Gorrada Del Río emitió una opinión disidente.
*797— O —